Citation Nr: 0947613	
Decision Date: 12/16/09    Archive Date: 12/31/09

DOCKET NO.  08-26 125A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for arthritis of the knees.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Andrew Dubinsky, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1982 to January 
2002.

This matter arises before the Board of Veterans' Appeals 
(Board) from a March 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.

In June 2009, the Veteran testified at a video conference 
hearing in front of the undersigned Veterans Law Judge.  He 
also testified at the RO in front of a decision review 
officer in May 2008.  The transcripts of these hearings have 
been reviewed and are associated with the claims file.

The Veteran filed a substantive appeal for claims regarding 
the effects of an anthrax vaccine and the removal of his gall 
bladder with residual hiatal hernia.  However, in June 2009, 
he withdrew these claims.  

Additionally, the Board notes that the Veteran filed informal 
claims for entitlement to service connection for Gulf War 
Syndrome and pain in his calves.  The Board refers those 
issues for due consideration by the RO.    

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

After careful review of the record, the Board finds that a 
remand for additional development is necessary before 
proceeding to evaluate the merits of the Veteran's claim for 
entitlement to service connection for bilateral arthritis of 
the knees.   

VA must provide a compensation and pension examination to a 
Veteran when the information and evidence of record (1) 
contains competent lay or medical evidence of a current 
diagnosed disability; (2) establishes that the Veteran 
suffered an event, injury, or disease in service, or has a 
disease or symptoms of a disease listed in 38 C.F.R §§ 3.309, 
3.313, 3.316, and 3.317 manifesting during the applicable 
presumptive period if the Veteran has the required service to 
trigger the presumption; and (3) indicates that the claimed 
disability or symptoms may be associated with the established 
event, injury, or disease in service.  38 C.F.R. 
§ 3.159(c)(4)(i) (2009).

The Veteran has presented evidence of his current knee 
disabilities and evidence of injuries in service.  He has 
further provided evidence that his claimed disability may be 
related to a fall he sustained during service.  Therefore, 
upon remand, he should be afforded with a compensation and 
pension examination to determine the etiology of his current 
knee disabilities.  

Accordingly, the case is REMANDED for the following action:

1.	The Veteran should be afforded with an 
appropriate examination to determine 
the etiology of his currently diagnosed 
knee disabilities.  The claims file and 
a copy of this remand must be made 
available to and reviewed by the 
examiner prior to the requested 
examination.  The examiner should 
indicate in the report that the claims 
file was reviewed.  All necessary tests 
should be conducted, and the examiner 
should review the results of any 
testing prior to completion of the 
report.

The examiner should specifically state 
whether or not the Veteran's bilateral 
knee disabilities are at least as 
likely as not (i.e., probability of 50 
percent) etiologically related to the 
Veteran's period of active military 
service.  If the examiner is unable to 
give such an opinion without resorting 
to mere speculation, the examiner 
should state so and give the reasons 
why he or she cannot give such an 
opinion.   

The examiner must provide a 
comprehensive report including complete 
rationales for all conclusions reached.  

2.  After any additional development 
deemed necessary is accomplished, the 
Veteran's claim should be 
readjudicated.  If any benefit sought 
on appeal remains denied, the Veteran 
should be provided with a supplemental 
statement of the case that contains 
notice of all relevant actions taken, 
including a summary of the evidence and 
applicable law, as well as regulations 
considered pertinent to the issue.  An 
appropriate period of time should be 
allowed for response by the Veteran.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, if in order.      
 
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


